Citation Nr: 1715018	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to a clothing allowance. 

[The claims for a rating in excess of 20 percent for status post laminectomy L4-5, intervertebral disc syndrome prior to December 30, 2015, and in excess of 40 percent from that date; a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with status post laminectomy L4-5, intervertebral disc syndrome; a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with status post laminectomy L4-5, intervertebral disc syndrome; a compensable initial rating for degenerative joint disease of the left knee prior to June 5, 2008, and in excess of 10 percent from that date; an initial rating in excess of 10 percent for instability associated with degenerative joint disease of the left knee from April 8, 2014, to December 14, 2015, and in excess of 0 percent from December 15, 2015; service connection for a bilateral foot disability, to include as secondary to service connected status post laminectomy L4-5, intervertebral disc syndrome and associated peripheral neuropathy of the lower extremities; a compensable initial rating for a postoperative scar of the low back; service connection for an acquired psychiatric disability, to include post-traumatic stress disorder; service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C.A. § 1702 (West 2014); and a total disability rating for compensation based on individual unemployability are the subject of a separate decision.]   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination by the Department of Veterans Affairs (VA) Medical Center in Decatur, Georgia

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his January 2013 substantive appeal with respect to the denial of his claim for a  clothing allowance, the Veteran indicated that he would like to attend a hearing at the Regional Office before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the VA Regional Office in Atlanta, Georgia to address his claim for entitlement to a clothing allowance before a Veteran's Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(d) (West 2014).  The Veteran and his representative must be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




